Allowable Subject Matter
Claims 1-9 and 12-20 are allowed. The following is an examiner’s statement of reasons for allowance: the prior art of record discloses a display device and method comprising: dividing an input image into a plurality of image subregions based on a number and shape of each of the display subareas/pixels, extracting text and symbols according to algorithm to determine a pixel as informative or non-informative with a brightness lower than the informative pixel.
However, none of the cited prior art discloses or inherently implies a light shading layer comprises light transmissive and shading zones, the light shading zones partially overlap with an orthographic projection of each of a plurality of light guiding regions on the light shading layer, an orthographic projection of an edge of the each of the light guiding regions on the light shading layer is completely covered by the light shading zones, wherein the edge is adjacent to another of the light guiding regions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622